In this case a re-hearing was obtained, and on the 7th day of June 1817, the following additional opinion was delivered by
Judge Logan.
In the opinion delivered in this case, it was assumed as a fact, that one of the two licks referred to by the name of the Flat-Lick, was situated at the junction of the two roads; whereas, upon examination, it is found to be beyond their intersection, between one and two miles. This circumstance, however, can produce no effect whatever upon the reasons contained in the opinion; and we are still satisfied that the entry ought to be sustained. The former opinion must, therefore, remain unaltered.